Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “closure device” in claims 8 and 29.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-13, 16 and 21-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In line 17 of claim 8, “at least one of a guide wire and a catheter” is recited.  It is unclear if these are the same structures as the “at least one of a catheter and a guide wire” recited in line 7 or not.  For the purpose of this examination, the above structures of line 17 are assumed to be the same as the above structures of line 8.  Claims 9-13, 16 and 21-25 are rejected due to their dependence from claim 8.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claims 8-11, 16, 21-25, 29, 30 and 33-37 are rejected under 35 U.S.C. 103 as being unpatentable over Oz et al. (US 2001/0005787) in view of Stack (US 2015/0045624) and Spence et al. (US 2015/0223839).
Regarding claims 8, 9 and 29, Oz et al. disclose a method for accessing a mitral valve, the method comprising: entering a pericardium utilizing at least one of a catheter (16; elongate tubular member as seen in Figure 8) and a guide wire;  passing the at least one of the catheter and the guide wire near an aorta and a superior vena cava to access to a roof of a left atrium (¶[0069]);  placing a closure device (in view of claim 16 and elsewhere, this limitation is interpreted under 35 U.S.C. 112(f) as a suture and its equivalents) into the left atrium (¶[0068]); passing at least one of a guide wire and a catheter into the left atrium proximate the closure device (as in Figure 1 except passing through the roof and into the left atrium - ¶[0069]); advancing the at least one of the guide wire and the catheter through a mitral valve; deploying at least one of a mitral valve repair device (¶[0069]; e.g. repair device 156 - Figure 24; and/or other repair device embodiments) and a mitral valve prosthesis; withdrawing the at least one of the catheter and the guide wire; and securing the left atrium using the closure device (¶[0068]).  
Oz et al. fail to disclose forming a percutaneous suprasternal incision.
Stack discloses a method for accessing a heart for repair of a mitral valve (¶[0076]) comprising forming a percutaneous suprasternal incision superior to the sternal notch and advancing a catheter inferiorly under the sternal notch into a mediastinum (¶[0061], [0062]) which is less invasive than traditional approaches requiring a sternotomy or thoracotomy (¶[0002], [0004], 0076]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the percutaneous approach of Stack to perform the mitral valve repair of Oz et al. in order to perform the repair less invasively without requiring a sternotomy or thoracotomy.
Oz et al. fail to disclose passing the catheter between an aorta and superior vena cava and/or separating anatomical structures that would otherwise lie in close apposition in order to create a space between the anatomical structures to facilitate access to a roof of a left atrium.
Spence et al. disclose creating space to access the roof of the left atrium (2; Figure 1; ¶[0005])  by moving the aorta and superior vena cava apart so that a catheter can be placed between the aorta, right pulmonary artery and superior vena cava (¶[0099]; Figure 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have moved the aorta and superior vena cava apart when accessing the roof of the left atrium as taught by Spence et al. while performing the method of Oz et al. as one skilled in the art would recognize that this would create additional space for inserting the catheter of Oz et al.
Regarding claim 10, Oz et al. disclose using an endoscope to visualize the procedure during other approach routes (¶[0071]).  Stack teaches inserting an endoscope into the above incision to help train students (¶[0054]; which would also aid passage of instruments into the incision).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention and in view of Stack to have inserted an endoscope into the above incision in order to help train students on the procedure.
Regarding claims 11 and 30, the method further comprises utilizing a steering wire to direct the at least one of the catheter and the guide wire towards the left atrium (¶[0057] of Oz et al.).
Regarding claim 16, the closure device is a suture mediated closure system (Figure 1; ¶[0068] of Oz et al.).  
Regarding claims 21-25 and 33-37, Oz et al. disclose imaging the passing of the catheter via echocardiography using an echo probe within the catheter (¶[0043])

Claims 12, 13, 31 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Oz et al. (US 2001/0005787) in view of Stack (US 2015/0045624) and Spence et al. (US 2015/0223839), as applied to claim 8 above, and further in view of Belson et al. (US 2012/0116418).
Regarding claims 12, 13, 31 and 32, Oz et al. fail to disclose using a trocar as claimed. Oz et al. disclose that the left atrium is accessed via a stab incision (paragraph 0069).
Belson et al. disclose a trocar (10 or 16) which provides a passage through the pericardium (P) to a heart chamber for mitral valve repair (Figures 1 and 8D-8J).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the trocar of Belson et al. to provide access through the pericardium and into the left atrial chamber in order to perform the method of Oz et al. as a suitable minimally invasive prior art device for making the stab incision of Oz et al.

Claims 26-28 and 38-40 are rejected under 35 U.S.C. 103 as being unpatentable over Oz et al. (US 2001/0005787) in view of Stack (US 2015/0045624) and Spence et al. (US 2015/0223839), as applied to claims 21 and 33 above, and further in view of Stevens et al. (US 5,584,803).
Regarding claims 26-28 and 38-40, Oz et al. fail to disclose introducing a second catheter into the jugular vein.  Oz et al. disclose that a patient may be put on cardio-pulmonary bypass during the procedure (¶[0072]).
Stevens et al. teach that a catheter may be secured within a jugular vein and/or aorta during a cardio-pulmonary bypass using inflatable cuffs (col. 6, lines 37-59) and further teach using contrast fluid to visualize inflation of the cuffs (col. 37, lines 5-10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention and in view of Stevens to have secured a second catheter within the jugular vein and/or aorta and inflated cuffs on the second catheter with contrast fluid in order to verify the position of the second catheter in order to more accurately perform the cardio-pulmonary bypass of Oz et al. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas McEvoy whose telephone number is (571) 270-5034 and direct fax number is (571) 270-6034.  The examiner can normally be reached on Monday-Friday, 9:00 am – 6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Elizabeth Houston at (571) 272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS MCEVOY/Primary Examiner, Art Unit 3771